DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is in response to the Amendment filed 8 November 2022. Claim(s) 21-40 are currently pending. The Examiner acknowledges previously cancelled claim(s) 1-20.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) (21, 23, 27), 22 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) (1, 2, 3), 4 of U.S. Patent No. 9,675,375. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader with respect to the user interface and modulated clamping force to tissue, wherein the clamping profile is interpreted as the application of a modulated clamping force.
Claims of instant application (16/845,551)
Corresponding claims of Pat. No. 9,675,375)
21, 23, 27
1, 2, 3
22
4

Claim(s) (21, 24), 22, 23 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) (1, 3), 4, 5 of U.S. Patent No. 10,617,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader with respect to the user interface.
Claims of instant application (16/845,551)
Corresponding claims of Pat. No. 9,675,375)
21, 24
1, 3
22
3, 4
23
3, 5


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahrburg (US 2004/0143243A1) in view of Anderson et al. (US 2002/0177843, “Anderson”) in view of Nowlin et al. (US 2007/0013336A1, “Nowlin”) in view of Morales et al. (US 2002/0078727A1, “Morales”).
Regarding claims 21-24 Wahrburg discloses a surgical system including an instrument (4). A positioning unit (2; [0029]) is capable of positioning the end effector. A control unit (6) is preprogrammed with instructions generated by the computer [0029]. However, Wahrburg does not disclose that the instrument includes an end effector having an ultrasonic blade, does not explicitly disclose a plurality of surgical subroutines, wherein at least one of the subroutines causes the positioning unit to translate the ultrasonic blade according to a sweep profile.  
In the same field of endeavor, robotic surgical systems, Anderson teaches an instrument including an end effector having an ultrasound blade (85b; [0107-0109]) that is operatively connected to an ultrasonic generator [0033, 0036, 0144]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the instrument of Wahrburg with the instrument, as taught by Anderson, as this modification involves the simple substitution of one surgical instrument for another for the predictable result of performing a surgical procedure.
In the same field of endeavor, robotic surgical systems, Nowlin teaches a processor configured for a plurality of tasks/subroutines [0049]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the control unit of Wahrburg with instructions for a plurality of surgical subroutines, as taught by Nowlin, to provide means for moving the end effector to a desired position.
In the same field of endeavor, programmed robotic end effectors, Morales teaches a programmed subroutine of an end effector of a robot that includes moving the end effector (40)  in a longitudinally and laterally predetermined sweeping pattern [0019, 0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the system of Wahrburg with at least one subroutine including lateral and longitudinal sweeping, as taught by Morales, for the predictable result of providing a variety of subroutines to attain a desired position or motion. With this modification, the generator of the combination of Wahrburg, Anderson Nowlin and Morales is capable of energizing the ultrasonic blade during the sweep profile.
Claim(s) 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahrburg in view of Anderson, Nowlin, and Morales, as applied to claim 21 above, and further in view of Kramer et al. (US 6,352,532, “Kramer”).
Regarding claims 25, the combination of Wahrburg, Anderson, Nowlin and Morales discloses an end effector having a clamp arm (82; Fig. 10; Anderson), however, the combination of Wahrburg, Anderson, Nowlin and Morales does not disclose at least one of the surgical subroutines including causing the actuating unit to move the clamp arm according to a clamping profile. 
In the same field of endeavor, ultrasonic surgical instruments, Kramer teaches a clamp coagulator having a clamp arm assembly (200; Fig. 1) and a blade (81). The clamp arm is programmed such that the force of the clamp arm assembly against the blade is decreased or increased (column 7, lines 10-21). During the alteration or modulation of the clamping force the clamp is repeatedly actuated or moved when the force against the blade is increased or decreased by an actuating unit (15, 87) according to a clamping profile. The clamping profile includes moving the clamp arm to provide a discrete force (constant), variable force wherein the force ascends or descends. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the combination of Wahrburg, Anderson, Nowlin and Morales with a clamping profile, as taught by Kramer, to control the desired load and force on a tissue.
Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahrburg in view of Anderson, Nowlin, and Morales, as applied to claim 21 above, and further in view of Harvie et al. (US 6,620,185, “Harvie”).
Regarding claims 26 the combination of Wahrburg, Anderson, Nowlin and Morales discloses an ultrasonic generator [0033, 0036] but does not disclose an actuating unit configured to rotate the ultrasonic blade and at least one of the surgical subroutines including causing the actuating unit to rotate the ultrasonic blade according to a blade rotation profile. 
In the same field of endeavor, programmable surgical instruments, Harvie teaches an actuating unit in the form of a drive mechanism that is programmed to allow the cutting tool or blade to be rotated in successive cycles as desired (C6;L50-65). The blade is rotated about a central blade axis. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the combination of Wahrburg, Anderson, Nowlin and Morales with a blade rotation profile, as taught by Harvie, to control the cutting of a tissue.
Claim(s) 27-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahrburg in view of Anderson in view of Nowlin in view of Kramer et al. (US 6,352,532, “Kramer”).
Regarding claims 27-33 Wahrburg discloses a surgical system including an instrument (4). A positioning unit (2; [0029]) is capable of positioning the end effector. A control unit (6) is preprogrammed with instructions generated by the computer [0029]. However, Wahrburg does not disclose that the instrument includes an end effector having an ultrasonic blade, does not explicitly disclose a plurality of surgical subroutines, wherein at least one of the subroutines causes an actuating unit to move the clamp arm according to a clamping profile.  
In the same field of endeavor, robotic surgical systems, Anderson teaches an instrument including an end effector having an ultrasound blade (85b; [0107-0109]) that is operatively connected to an ultrasonic generator [0033, 0036, 0144]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the instrument of Wahrburg with the instrument, as taught by Anderson, as this modification involves the simple substitution of one surgical instrument for another for the predictable result of performing a surgical procedure.
In the same field of endeavor, robotic surgical systems, Nowlin teaches a processor configured for a plurality of tasks/subroutines [0049]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the control unit of Wahrburg with instructions for a plurality of surgical subroutines, as taught by Nowlin, to provide means for moving the end effector to a desired position.
In the same field of endeavor, ultrasonic surgical instruments, Kramer teaches a clamp coagulator having a clamp arm assembly (200; Fig. 1) and a blade (81). The clamp arm is programmed such that the force of the clamp arm assembly against the blade is decreased or increased (column 7, lines 10-21). During the alteration or modulation of the clamping force the clamp is repeatedly actuated or moved when the force against the blade is increased or decreased by an actuating unit (15, 87) according to a clamping profile. The clamping profile includes moving the clamp arm to provide a discrete force (constant), variable force wherein the force ascends or descends. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the combination of Wahrburg, Anderson, and Nowlin with a clamping profile, as taught by Kramer, to control the desired load and force on a tissue.
Claim(s) 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahrburg in view of Anderson, Nowlin, Kramer, as applied to claim 27 above, and further in view of Morales.
Regarding claims 34, the combination of Wahrburg, Anderson, Nowlin and Kramer discloses a positioning unit but does not disclose a subroutine for the ultrasonic blade according to a sweep profile.
In the same field of endeavor, programmed robotic end effectors, Morales teaches a programmed subroutine of an end effector of a robot that includes moving the end effector (40)  in a longitudinally and laterally predetermined sweeping pattern [0019, 0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the system of Wahrburg, Anderson, Nowlin and Kramer with at least one subroutine including lateral and longitudinal sweeping, as taught by Morales, for the predictable result of providing a variety of subroutines to attain a desired position or motion.
Claim(s) 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahrburg in view of Anderson, Nowlin, and Kramer, as applied to claim 27 above, and further in view of Harvie et al. (US 6,620,185, “Harvie”).
Regarding claims 35, the combination of Wahrburg, Anderson, Nowlin and Kramer discloses an ultrasonic generator [0033, 0036] but does not disclose an actuating unit configured to rotate the ultrasonic blade and at least one of the surgical subroutines including causing the actuating unit to rotate the ultrasonic blade according to a blade rotation profile. 
In the same field of endeavor, programmable surgical instruments, Harvie teaches an actuating unit in the form of a drive mechanism that is programmed to allow the cutting tool or blade to be rotated in successive cycles as desired (C6;L50-65). The blade is rotated about a central blade axis. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the combination of Wahrburg, Anderson, Nowlin and Kramer with a blade rotation profile, as taught by Harvie, to control the cutting of a tissue.
Claim(s) 36-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahrburg in view of Anderson in view of Nowlin in view of Harvie et al. (US 6,620,185, “Harvie”).
Regarding claims 36-38, Wahrburg discloses a surgical system including an instrument (4). A positioning unit (2; [0029]) is capable of positioning the end effector. A control unit (6) is preprogrammed with instructions generated by the computer [0029]. However, Wahrburg does not disclose that the instrument includes an end effector having an ultrasonic blade, does not explicitly disclose a plurality of surgical subroutines, wherein at least one of the subroutines causes the actuating unit to rotate the ultrasonic blade according to a blade rotation profile.  
In the same field of endeavor, robotic surgical systems, Anderson teaches an instrument including an end effector having an ultrasound blade (85b; [0107-0109]) that is operatively connected to an ultrasonic generator [0033, 0036, 0144]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the instrument of Wahrburg with the instrument, as taught by Anderson, as this modification involves the simple substitution of one surgical instrument for another for the predictable result of performing a surgical procedure.
In the same field of endeavor, robotic surgical systems, Nowlin teaches a processor configured for a plurality of tasks/subroutines [0049]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the control unit of Wahrburg with instructions for a plurality of surgical subroutines, as taught by Nowlin, to provide means for moving the end effector to a desired position.
In the same field of endeavor, programmable surgical instruments, Harvie teaches an actuating unit in the form of a drive mechanism that is programmed to allow the cutting tool or blade to be rotated in successive cycles as desired (C6;L50-65). The blade is rotated about a central blade axis. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the combination of Wahrburg, Anderson, Nowlin and Morales with a blade rotation profile, as taught by Harvie, to control the cutting of a tissue.
Claim(s) 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahrburg in view of Anderson, Nowlin, Harvie, as applied to claim 36 above, and further in view of Morales.
Regarding claims 40, the combination of Wahrburg, Anderson, Nowlin and Harvie discloses a positioning unit but does not disclose a subroutine for the ultrasonic blade according to a sweep profile.
In the same field of endeavor, programmed robotic end effectors, Morales teaches a programmed subroutine of an end effector of a robot that includes moving the end effector (40)  in a longitudinally and laterally predetermined sweeping pattern [0019, 0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the system of Wahrburg, Anderson, Nowlin and Harvie with at least one subroutine including lateral and longitudinal sweeping, as taught by Morales, for the predictable result of providing a variety of subroutines to attain a desired position or motion.
Claim(s) 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahrburg in view of Anderson, Nowlin, and Harvie, as applied to claim 36 above, and further in view of Kramer.
Regarding claims 39 the combination of Wahrburg, Anderson, Nowlin and Harvie discloses an end effector having a clamp arm (82; Fig. 10; Anderson), however, the combination of Wahrburg, Anderson, Nowlin and Harvie does not disclose at least one of the surgical subroutines including causing the actuating unit to move the clamp arm according to a clamping profile. 
In the same field of endeavor, ultrasonic surgical instruments, Kramer teaches a clamp coagulator having a clamp arm assembly (200; Fig. 1) and a blade (81). The clamp arm is programmed such that the force of the clamp arm assembly against the blade is decreased or increased (column 7, lines 10-21). During the alteration or modulation of the clamping force the clamp is repeatedly actuated or moved when the force against the blade is increased or decreased by an actuating unit (15, 87) according to a clamping profile. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the combination of Wahrburg, Anderson, Nowlin and Harvie with a clamping profile, as taught by Kramer, to control the desired load and force on a tissue.

Allowable Subject Matter
Claim(s) 32 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8 November 2022 have been fully considered but they are not persuasive. The Applicant contends that on page 11 of the Office Action filed 8 July 2022, Nowling does not teach a processor configured for a plurality of tasks or subroutines in paragraph [0049]. The Applicant cites Nowlin [0049; line 8] wherein Nowlin states that the processors have programming instructions that can be used for one task. Respectfully, in line 3, Nowlin states that a processor is configured to perform a plurality of tasks. In paragraph [0051], Nowlin describes how the plurality of tasks may be implemented by teaching that additional programming instructions or code of the processor and selected commands are used to serve a second task or function. In paragraph [0052], Nowlin states that a task or tasks of one or more controller will be capable of exceeding available degrees of freedom, thus further acknowledging that a plurality of tasks may be performed by the processor. The Applicant contends that Nowlin does not teach “preprogrammed subroutines” because Nowlin specifically calculates the positions and relationships, thus the task is not preprogrammed because the task requires calculation. Respectfully, each calculation of the range of joint positions and/or relationships is performed before the final position. The calculations may be performed by the processor as part of the preprogramming of the tasks, i.e. part of the instructions or code.
The Applicant contends that Morales is not in the same field of endeavor since Morales is directed to equipment and methods for the rapid and easy cleaning of metal forming dies and the end effector of Morales is used during a die making process which does not relate to a surgical system. Respectfully, the teachings of the instant specification describe that the robotic system provide promising benefits that generally reduce the surgical skill required to perform certain surgical procedures, such as by increasing dexterity and eliminating hand tremor, while also allowing surgeons to perform the procedures at a remote location. The instant specification further discussed that surgeons would like to employ various techniques that are not normally practical using current surgical systems and perform tasks in a well-coordinated manner, wherein the tasks may include sweeping the ultrasonic blade on tissue. Morales attempts to find a solution to the problem by providing means of performing a procedure at a remote location while increasing dexterity and eliminating hand tremor, moving an end effector in a well-coordinated manner, and employing various techniques that are not normally practiced using current surgical systems, i.e. sweeping. Therefore, the Examiner believes that it would have been obvious to one of ordinary skill in the art  to have looked to the system of Morales which teaches performing a technique not normally practiced in surgical systems from a remote location while increasing dexterity and coordination, improving the surgical outcome, reducing the surgical procedure time and further improving the ability to perform surgical procedures remotely.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anvari (Us 2006/0149418A1) discloses a robotic system including an end effector and controller unit.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771